Fourth Court of Appeals
                                        San Antonio, Texas
                                           Tuesday, May 10, 2016

                                            No. 04-16-00166-CR

                                      IN RE ROBERT MARTINEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On April 22, 2016, relator filed a supplemental petition for writ of mandamus
complaining that the trial court had not transmitted his application for writ of habeas corpus to
the appellate court. Relator has been appointed trial counsel. We conclude that any original
proceeding on the issue raised should be presented by relator’s trial counsel. Relator is not
entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995). The absence of a right to hybrid representation means relator’s pro se supplemental
mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also
Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).
Accordingly, relator’s supplemental petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a).


It is so ORDERED on May 10, 2016.

                                                                              PER CURIAM


ATTESTED TO: _____________________________
              Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 587693, styled The State of Texas v. Robert Martinez, Jr., pending in the
County Court at Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.